Citation Nr: 0317210	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
headaches, claimed as secondary to service-connected 
bilateral dislocation of the temporomandibular joints with 
eminectomy.  

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to service connection for a sinus condition.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1973 
to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The case was previously before the Board in March 2001, when 
it was remanded for further development.  The requested 
development was completed.  

In September 2002, the Board granted service connection for 
myofascial pain and granted a petition to reopen a claim for 
service connection for an acquired psychiatric disability.  
An evaluation in excess of 10 percent for headaches was 
denied.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By Order, dated in 
February 2003, the Court vacated the Board's denial of an 
evaluation in excess of 10 percent for headaches and remanded 
the matter to the Board.  For reasons discussed below, this 
issue will be remanded to the RO.  

In its September 2002 Board decision, the Board informed the 
veteran that it was undertaking additional development on the 
issues of entitlement to service connection for a psychiatric 
disorder and a sinus condition pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  In fact, no such development was 
done.  For the reasons discussed below, these issues will 
also be remanded to the RO.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In a Joint Motion to Vacate in Part and Remand, and to Stay 
Proceedings, dated in February 2003, the parties before the 
Court agreed that VA had not complied with VCAA requirements.  
Specifically, VA had not notified the veteran of the 
information and evidence necessary to substantiate his claim 
or indicated which portion of any such information or 
evidence was to be provided by the veteran and which portion 
would be provided by VA.  It was also agreed that the veteran 
should be given a new examination for his headaches.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  These provisions 
allowed the Board to develop evidence and take action to 
correct a missing or defective VCAA duty to notify letter as 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
As a result of the Federal Circuit decision, the Board no 
longer has authority to cure VCAA deficiencies.  The result 
is that the RO must provide the notice required by VCAA.  The 
RO must review evidence and notify the veteran of the 
evidence needed to support his claim, what evidence VA will 
develop and what evidence the veteran must submit.  

The above-cited Federal Circuit decision also prohibited the 
Board from making a decision based on evidence it developed.  
Therefore, although we originally told the veteran that we 
would develop evidence on the issues of entitlement to 
service connection for a psychiatric disorder and a sinus 
condition, these issues must be remanded to the RO for 
development, including notices given to comply with VCAA.  

In accordance with the applicable recent decisions by the 
Court and Federal Circuit, this case is REMANDED to the RO 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  All issues must be covered.  
The RO should notify the veteran that he 
has a year to submit additional evidence 
and that he can waive the year and ask the 
RO and Board to proceed.  38 C.F.R. 
§ 3.158 (2002).  

2.  The RO should schedule the veteran for 
the following examinations.  The claims 
folder should be made available to all 
examiners for review.  Any additional 
tests or studies indicated by an 
examination should be done.  

?	An examination for headaches, in 
which the examiner should make a 
thorough evaluation of the veteran's 
headaches to include, but not limited 
to, whether such headache are 
migraine headaches, the severity of 
the attacks (whether they are 
prostrating and with what frequency 
they are prostrating) and any other 
detailed description of symptoms that 
will permit a better rating of the 
veteran's headache disorder.  

?	A psychiatric examination to 
determine the correct psychiatric 
diagnosis or diagnoses.  The examiner 
should express an opinion as to 
whether the veteran has a psychiatric 
disability which is due to pain or 
other symptoms from the service-
connected bilateral knee and jaw 
disorders.  If the examiner 
determines that there is no direct 
causal relationship between a 
service-connected disability and a 
psychiatric disorder, the examiner 
should express an opinion as to 
whether a service-connected 
disability aggravates a psychiatric 
disorder.  If such aggravation is 
determined to exist, the examiner 
should identify, to the extent 
possible, the incremental increase in 
severity of the psychiatric disorder 
that is due to the service-connected 
disability.  All indicated tests and 
studies should be done.

?	A sinus examination to determine if 
the veteran has a current sinus 
disorder and its etiology or date of 
onset.  All indicated tests and 
studies, including X-rays should be 
done.  Based on an examination of the 
veteran and a review of claims file, 
the examiner should offer an opinion 
as to whether it is as likely as not 
that any sinus disorder found on 
examination began during his military 
service or is related to the blow to 
the veteran's face in service which 
caused dislocation of both 
temporomandibular joints.

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




